MEMORANDUM **
Petitioner Pich Heang appeals the Board of Immigration Appeals’ (“BIA”) denial of his application for asylum, withholding of removal, and relief under the United Nations Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We affirm.
Where, as here, the BIA affirms the Immigration Judge’s (“IJ”) decision without issuing an opinion, we review the IJ’s ruling for substantial evidence. He v. Ashcroft, 328 F.3d 593, 595-96 (2003). The decision must be upheld unless the evidence would compel a reasonable adjudicator to reach a contrary result. 8 U.S.C. § 1252(b)(4)(B).
The IJ’s adverse credibility determination is adequately supported by substantial evidence. Heang failed to meet his burden of establishing that he is eligible for asylum.
Because he is not eligible for asylum, Heang necessarily fails to satisfy the more stringent standards for establishing eligibility for withholding of removal and relief under the CAT. Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000); 8 CFR § 208.16(c)(4) (requiring that it be “more likely than not” that the respondent will be *655subject to torture upon his return in order to qualify for relief under the CAT).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.